 



Exhibit 10.51
GUARANTY
by
TERREMARK WORLDWIDE INC.,
as Guarantor,
in favor of
CULPEPER LESSOR 2007-1 LLC,
as Lessor
Dated as of February 15, 2007
 

 



--------------------------------------------------------------------------------



 



GUARANTY
     THIS GUARANTY, dated as of February 15, 2007 (this “Guaranty”), is made by
TERREMARK WORLDWIDE, INC., a Delaware corporation (in its capacity as guarantor
hereunder, “Guarantor”), in favor of CULPEPER LESSOR 2007-1 LLC, a Delaware
limited liability company (in its capacity as Lessor, the “Lessor”).
W i t n e s s e t h:
     In accordance with the terms and provisions of this Guaranty, the
Participation Agreement, the Lease and the other Operative Documents, (i) the
Lessor has agreed to acquire the Leased Property, (ii) the Lessor has agreed to
lease the Leased Property, and the Lessee has agreed to rent the Leased Property
from the Lessor, under the Lease, and (iii) the Lessee has agreed to rent the
Leased Property from the Lessor under the Lease.
     It is a condition precedent to the consummation by the Lessor of the
transactions to be consummated by the Operative Documents that Guarantor execute
and deliver this Guaranty, and it is in the best interests of Guarantor that the
transactions contemplated by the Operative Documents occur. Guarantor has
reviewed and approved the Operative Documents and is fully informed of (a) the
extent of the Lessee’s obligations thereunder and (b) the remedies the Lessor
may pursue thereunder, with or without notice to Guarantor, and this Guaranty,
and the execution, delivery and performance hereof, have been duly authorized by
all necessary action of Guarantor.
     NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged by
Guarantor, Guarantor hereby agrees as follows:
     Section 1. Guaranty. Guarantor hereby irrevocably and unconditionally
guarantees to the Lessor and its successors and assigns (individually a
“Beneficiary” and collectively the “Beneficiaries”), the full and prompt payment
when due, whether by acceleration or otherwise, and at all times thereafter, and
the full and prompt performance of, all of the Liabilities (as hereinafter
defined), including interest on any such Liabilities, whether accruing before or
after any bankruptcy or insolvency case or proceeding involving Guarantor or any
other Person, and, if interest on any portion of such obligations ceases to
accrue by operation of law by reason of the commencement of such case or
proceeding, including such interest as would have accrued on any such portion of
such obligations if such case or proceeding had not commenced, and further
agrees to pay all expenses (including reasonable attorneys’ fees and legal
expenses) paid or incurred by any Beneficiary in endeavoring to collect the
Liabilities, or any part thereof, and in enforcing this Guaranty. The term
“Liabilities”, as used herein, shall mean all of the following (without
duplication), in each case howsoever created, arising or evidenced, whether
direct or indirect, joint or several, absolute or contingent, or now or
hereafter existing, or due or to become due and all amounts now or hereafter
payable by the Lessee under the Lease and the other Operative Documents (whether
or not the Lessee shall be relieved or released from any or all liability or
obligations under any of the Operative Documents, except on account of the full

 



--------------------------------------------------------------------------------



 



and indefeasible payment of all the Liabilities and full and strict compliance
by Guarantor with its obligations hereunder), plus all costs incurred in
enforcing this Guaranty.
     In any action or proceeding involving any state corporate law, or any state
or federal or any other bankruptcy, insolvency, reorganization or any other law
affecting the rights of creditors generally, if the obligations of Guarantor
under this Guaranty would otherwise be held or determined to be void, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under this Guaranty, then, notwithstanding any
other provision hereof to the contrary, the amount of such liability shall,
without any further action by Guarantor or any other Person, be automatically
limited and reduced to the highest amount which is valid and enforceable as
determined in such action or proceeding.
     This Guaranty shall in all respects constitute an absolute and
unconditional guaranty of payment and performance (and not of collection), and
shall remain in full force and effect until the full and indefeasible payment
and performance of all of the Liabilities and all of the Guarantor’s obligations
hereunder (notwithstanding, without limitation, the dissolution of Guarantor).
The liability of Guarantor hereunder may be enforced without the Beneficiaries
being required to resort to any other right, remedy or security.
     The obligations of Guarantor are independent of any obligations under any
of the Operative Documents. Each and every default under any of the Operative
Documents shall give rise to a separate claim and cause of action hereunder, and
separate claims or suits may be made and brought, as the case may be, hereunder
as each such default occurs.
     The Lessor, on behalf of itself and the Beneficiaries, and the
Beneficiaries each may, from time to time at its discretion and without notice
to Guarantor, take any or all of the following actions: (a) retain or obtain a
lien upon or a security interest in any property to secure any of the
Liabilities or any obligation hereunder; (b) retain or obtain the primary or
secondary obligation of any obligor or obligors, in addition to Guarantor, with
respect to any of the Liabilities; (c) extend or renew for one or more periods
(regardless of whether longer than the original period), alter or exchange any
of the Liabilities, or release or compromise any obligation of Guarantor
hereunder or any obligation of any nature of any other obligor with respect to
any of the Liabilities; (d) release or fail to perfect its lien upon or security
interest in, or impair, surrender, release or permit any substitution or
exchange for, all or any part of any property securing any of the Liabilities or
any obligation hereunder, or extend or renew for one or more periods (regardless
of whether longer than the original period) or release, compromise, alter or
exchange any obligations of any nature of any obligor with respect to any such
property; and (e) resort to Guarantor for payment of any of the Liabilities,
regardless of whether the Lessor or any other Person shall have resorted to any
other Person or to any property securing any of the Liabilities or any
obligation hereunder or shall have proceeded against any other obligor primarily
or secondarily obligated with respect to any of the Liabilities (all of the
actions referred to in this paragraph being hereby expressly waived by
Guarantor).
     Section 2. Guarantor’s Obligations Unconditional. Guarantor’s obligations
hereunder are independent of the obligations of any other Person under the
Operative Documents, and each Beneficiary may enforce any of its rights
hereunder independently of any

-2-



--------------------------------------------------------------------------------



 



other right or remedy that it may at any time hold with respect to the
Liabilities or any security or other guaranty therefor. Such obligations shall
be absolute and unconditional, shall not be subject to any counterclaim, setoff,
deduction, diminution, abatement, recoupment, suspension, deferment, reduction
or defense (other than full and indefeasible payment and performance of all of
the Liabilities and full and strict compliance by Guarantor with its obligations
hereunder), whether based upon any claim that the Lessee, the Guarantor or any
other Person may have against any Beneficiary or any other Person or otherwise,
and shall remain in full force and effect without regard to, and shall not be
released, discharged or in any way affected by, any circumstance or condition
whatsoever (whether or not Guarantor or any other Person shall have any
knowledge or notice thereof) including, without limitation:
     (A) any amendment, modification, addition, deletion, supplement or renewal
to or of or other change in the Liabilities or any Operative Document or any of
the agreements referred to in any thereof, or any other instrument or agreement
applicable to any Operative Document or any of the parties to such agreements,
or to the Leased Property, or any assignment, mortgage, encumbrance or transfer
thereof or of any interest therein, or any furnishing or acceptance of
additional security for, guaranty of or right of offset with respect to, any of
the Liabilities, or the failure of any security or the failure of any
Beneficiary or any other Person to perfect or insure any interest in any
collateral;
     (B) any failure, impossibility, illegality, omission or delay on the part
of the Lessor, any Beneficiary or any other Person to conform or comply with any
term of any instrument or agreement referred to in clause (A) above;
     (C) any waiver, consent, extension, indulgence, compromise, release or
other action or inaction under or in respect of any instrument, agreement,
guaranty, right of offset or security referred to in clause (A) above or any
obligation or liability of the Lessor, any Beneficiary or any other Person, or
any exercise or non-exercise by the Lessor, any Beneficiary or any other Person
of any right, remedy, power or privilege under or in respect of any such
instrument, agreement, guaranty, right of offset or security or any such
obligation or liability;
     (D) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or similar proceeding with respect to the Lessee, any
Beneficiary or any other Person or any of their respective properties or
creditors, or any action taken by any trustee, receiver or court in any such
proceeding;
     (E) any limitation on the liability or obligations of any Person under any
Operative Document, the Liabilities, any collateral security for the
Liabilities, any other guaranty of the Liabilities or any discharge,
termination, cancellation, frustration, irregularity, invalidity or
unenforceability, in whole or in part, of any of the foregoing or any other
agreement, instrument, guaranty or security referred to in clause (A) above or
any term of any thereof;
     (F) any defect in the title, compliance with specifications, condition,
design, operation or fitness for use of, or any damage to or loss or destruction
of, or any

-3-



--------------------------------------------------------------------------------



 



interruption or cessation in the use of the Leased Property or any portion
thereof by Guarantor or any other Person for any reason whatsoever (including,
without limitation, any governmental prohibition or restriction, condemnation,
requisition, seizure or any other act on the part of any governmental or
military authority, or any act of God or of the public enemy) regardless of the
duration thereof (even though such duration would otherwise constitute a
frustration of a lease), whether or not resulting from accident and whether or
not without fault on the part of Guarantor or any other Person;
     (G) any merger or consolidation of Guarantor into or with any other Person,
or any sale, lease or transfer of any of the assets of Guarantor to any other
Person;
     (H) any change in the ownership of any membership interests of Guarantor or
any other change in organizational structure of Guarantor;
     (I) any loan to or other transaction between any of the Beneficiaries or
any other Person and Guarantor;
     (J) any recovery of judgment against the Lessee or the Guarantor by any
levy of any writ or process of execution under any such judgment;
     (K) absence of any notice to, or knowledge of, Guarantor of the existence
or occurrence of any of the foregoing clauses (A) through (J); or
     (L) any other occurrence or circumstance whatsoever (other than full and
indefeasible payment and performance of all of the Liabilities and all of
Guarantor’s obligations hereunder), whether similar or dissimilar to the
foregoing, and any other circumstance that might otherwise constitute a legal or
equitable defense or discharge of the liabilities of a guarantor or surety or
that might otherwise limit recourse against Guarantor.
     The obligations of Guarantor set forth herein constitute the full recourse
obligations of Guarantor enforceable against it to the full extent of all its
assets and properties, notwithstanding any provision in any Operative Document
or any other document or agreement to the contrary.
     Guarantor waives any and all notice of the creation, renewal, extension or
accrual of any of the Liabilities and notice of or proof of reliance by the
Lessor, any Beneficiary or any other Person upon this Guaranty or acceptance of
this Guaranty, and the Liabilities, and any of them, shall conclusively be
deemed to have been created, contracted or incurred in reliance upon this
Guaranty. Guarantor unconditionally waives, to the extent permitted by law:
(a) acceptance of this Guaranty and proof of reliance by any Beneficiary or any
other Person hereon; (b) notice of any of the matters referred to in clauses
(A) through (I) above, or any right to consent or assent to any thereof; (c) all
notices that may be required by statute, rule of law or otherwise, now or
hereafter in effect, to preserve intact any rights against Guarantor, including,
without limitation, any demand, presentment, protest, proof or notice of
nonpayment under any Operative Document, and notice of default or any failure on
the part of and Person to perform and comply with any covenant, agreement, term
or condition of any Operative Document; (d) any right to the

-4-



--------------------------------------------------------------------------------



 



enforcement, assertion or exercise against the Lessee of any right, power,
privilege or remedy conferred in any Operative Document or otherwise; (e) any
requirement of diligence on the part of any Person; (f) any requirement of any
Beneficiary or any other Person to take any action whatsoever, to exhaust any
remedies, proceed first against the Lessee or to mitigate the damages resulting
from a default by any Person under any Operative Document; (g) any notice of any
sale, transfer or other disposition by any Person of any right under, title to
or interest in any Operative Document or the Leased Property; and (h) any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge, release or defense of a guarantor or surety, or that might otherwise
limit recourse against Guarantor.
     Guarantor agrees that this Guaranty shall be automatically reinstated if
and to the extent that for any reason any payment by or on behalf of itself or
the Lessee is rescinded or must be otherwise restored by any Beneficiary,
whether as a result of any proceedings in bankruptcy or reorganization or
otherwise.
     Guarantor further agrees that, without limiting the generality of this
Guaranty, if any default under any Operative Document shall have occurred and
any Beneficiary is prevented by applicable law from exercising its remedies
under the Operative Documents, such Beneficiary shall be entitled to receive
hereunder from Guarantor, upon demand therefor, the sums which would have
otherwise been due had such remedies been exercised.
     In addition, Guarantor assumes the responsibility for being and keeping
itself informed of the financial condition of the Lessee and of all the
circumstances bearing upon the risk of nonpayment of the Liabilities that
diligent inquiry would reveal, and that absent a request for such information by
Guarantor, the Beneficiaries shall have no duty to advise Guarantor of
information known to them regarding such condition or any such circumstance.
     Section 3. Waivers.
          (a) Guarantor hereby irrevocably waives any claim or other rights
which it may now or hereafter acquire against the Lessee arising from the
existence, payment, performance or enforcement of such Guarantor’s obligations
under this Guaranty or any other Operative Document, including any right of
subrogation, reimbursement, contribution, exoneration, or indemnification, any
right to participate in any claim or remedy of any Beneficiary against the
Lessee, whether or not such claim, remedy or right arises in equity, or under
contract, statute or common law. If any amount shall be paid to Guarantor in
violation of the preceding sentence and the Liabilities shall not have been
indefeasibly paid in cash, such amount shall be deemed to have been paid to
Guarantor for the benefit of, and held in trust for, the Beneficiaries, and
shall forthwith be paid to the Lessor to be credited and applied pursuant to the
terms of the Operative Documents. Guarantor acknowledges that it will receive
direct and indirect benefits from the financing arrangements contemplated by the
Operative Documents and that the waiver set forth in this paragraph is knowingly
made in contemplation of such benefits.
          (b) Guarantor hereby absolutely, unconditionally and irrevocably
waives and agrees not to assert or take advantage of any defense based upon an
election of remedies by Lessor or any other Beneficiary or other Person.

-5-



--------------------------------------------------------------------------------



 



          (c) Guarantor hereby waives all rights and defenses that the Guarantor
may have because any of the Liabilities is secured by real property. This means,
among other things:
     (i) the Beneficiaries may collect from Guarantor without first foreclosing
on any real or personal property collateral pledged by the Lessee;
     (ii) if the Beneficiaries foreclose on any real property collateral pledged
with respect to the Liabilities: (A) the amount of the Liabilities may be
reduced only by the price for which that collateral is sold at the foreclosure
sale, even if the collateral is worth more than the sale price; (B) the
Beneficiaries may collect from Guarantor even if the Beneficiaries, by
foreclosing on the real property collateral, have destroyed any right Guarantor
may have to collect from the Lessee. This is an unconditional and irrevocable
waiver of any rights and defenses Guarantor may have because the Liabilities are
secured by real property.
          (d) Guarantor hereby waives the pleading of any statute of limitation
as a defense to its obligations hereunder.
     Section 4. Reasonableness and Effect of Waivers. Guarantor warrants and
agrees that each of the waivers set forth in this Guaranty is made with full
knowledge of its significance and consequences and that, under the
circumstances, the waivers are reasonable and not contrary to public policy or
law. If any of such waivers are determined to be contrary to any applicable law
or public policy, such waivers shall be effective only to the maximum extent
permitted by law.
     Section 5. Transfers by Beneficiaries. Each Beneficiary may, from time to
time, whether before or after any discontinuance of this Guaranty, at its sole
discretion and without notice to Guarantor, assign or transfer any or all of its
portion of the Liabilities or any interest therein in accordance with the terms
and conditions of the Operative Documents, and, notwithstanding any such
assignment or transfer or any subsequent assignment or transfer thereof, such
Liabilities shall be and remain Liabilities for the purposes of this Guaranty,
and each and every immediate and successive assignee or transferee of any of the
Liabilities or of any interest therein shall, to the extent of such assignee’s
or transferee’s interest in the Liabilities, be entitled to the benefits of this
Guaranty to the same extent as if such assignee or transferee were such
Beneficiary.
     Section 6. No Waiver by Beneficiaries. No delay in the exercise of any
right or remedy shall operate as a waiver thereof, and no single or partial
exercise of any right or remedy shall preclude other or further exercise thereof
or the exercise of any other right or remedy; nor shall any modification or
waiver of any of the provisions of this Guaranty be binding upon any Beneficiary
except as expressly set forth in a writing duly signed and delivered on its
behalf. No action permitted hereunder shall in any way affect or impair any
Beneficiary’s rights or Guarantor’s obligations under this Guaranty. For the
purposes of this Guaranty, Liabilities shall include all of the obligations
described in the definition thereof, notwithstanding any right or power of
Guarantor or anyone else to assert any claim or defense as to the invalidity or
unenforceability of any such obligation, and no such claim or defense shall
affect or impair the

-6-



--------------------------------------------------------------------------------



 



obligations of Guarantor hereunder. Guarantor’s obligations under this Guaranty
shall be absolute and unconditional irrespective of any circumstance whatsoever
which might constitute a legal or equitable discharge or defense of Guarantor
other than proof of indefeasible satisfaction or indefeasible payment in full of
the Liabilities guaranteed hereunder. Guarantor hereby acknowledges that there
are no conditions to the effectiveness of this Guaranty.
     Section 7. Successors and Assigns. This Guaranty shall be binding upon
Guarantor and upon Guarantor’s successors and assigns, and all references herein
to Guarantor shall be deemed to include any successor or successors, whether
immediate or remote, to such Person.
     Section 8. Severability. Wherever possible, each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under all Laws,
but if any provision of this Guaranty shall be prohibited by or invalid
thereunder, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Guaranty.
     Section 9. Notices. All notices, demands, requests, consents, approvals,
certificate or other communications required under this Guaranty to be in
writing shall be sufficiently given and shall be deemed to have been properly
given (i) if delivered by hand, when written confirmation of delivery is
received by the sender, (ii) three days after the same is mailed by certified
mail, postage prepaid, return receipt requested, or (iii) if sent by overnight
courier, twenty-four (24) hours after delivery to such overnight courier,
addressed to the person to whom any such notice, demand, request, approval,
certificate or other communication is to be given, at the appropriate address of
such person as designated below:

     
If to the Guarantor at:
  Terremark Worldwide, Inc.
2601 South Bayshore Drive, Suite 900
Miami, Florida 33133
Attn.: Chief Financial Officer
Ph.: (305) 860-7817
Fax: (305) 856-8190

 
   
With copy to:
  Greenberg Traurig, LLP
1900 University Ave., 5th Floor
East Palo Alto, California 94303
Attention: Toni P. Wise
Ph.: (650) 289-7887
Fax: (650) 462-7887


-7-



--------------------------------------------------------------------------------



 



     
If to the Lessor:
  Culpeper Lessor 2007-1 LLC
c/o Credit Suisse
Eleven Madison Avenue
New York, New York 10010-3643
Attention: Gregory Strzelichowski
Attention: Larcy Naval
Attention: Shane M. Hadden
Ph.: (212) 325-2000
Fax: (212) 325-6666


     Section 10. Governing Law. This Guaranty shall in all respects be governed
by the internal law of the State of New York as to all matters of construction,
validity and performance, without regard to conflicts of law principles to the
extent permitted by Applicable Law, except Title 14 of Article 5 of the New York
General Obligations law.
     Section 11. Submission to Jurisdiction. Guarantor hereto irrevocably and
unconditionally:
     (a) submits for itself and its property in any legal action or proceeding
relating to this Guaranty or any other Operative Document, or for recognition
and enforcement of any judgment in respect thereof, to the non-exclusive general
jurisdiction of the United States District Court for the Southern District of
New York and of any New York State Court sitting in the Borough of Manhattan,
and appellate courts form any thereof; and
     (b) consents that any such action or proceedings may be brought to such
courts, and waives any objection that it may now or hereafter have the venue of
any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
     Section 12. Jury Trial. Guarantor, to the extent permitted by law, hereby
voluntarily, knowingly, irrevocably and unconditionally waives any right to have
a jury participate in resolving any dispute, whether sounding in contract, tort,
or otherwise, among or between the parties hereto arising out of, in connection
with, related to, or incidental to the relationship established among the
parties in connection with this Guaranty, any other Operative Document or any
other document executed or delivered in connection herewith or the transactions
related hereto. This waiver shall not in any way affect, waive, limit, amend or
modify the ability of the Lessor to pursue any remedies contained in this
Guaranty, the other Operative Documents or any other agreement or document
related hereto. This provision is a material inducement to the Lessor to enter
into the transactions to be consummated by the Operative Documents.

-8-



--------------------------------------------------------------------------------



 



     Section 13. Incorporation of Covenants. Reference is made to the Purchase
Agreement and the representations and warranties of the Guarantor contained in
Section 4 of the Purchase Agreement (hereinafter referred to as the
“Incorporated Representations and Warranties”) and the covenants contained in
Sections 7 and 8 of the Purchase Agreement (hereinafter referred to as the
“Incorporated Covenants”). Reference is also made to the definitions set forth
in Section 1 of the Purchase Agreement which is used in the Incorporated
Representations and Warranties and the Incorporated Covenants, including
definitions contained in other provisions of the Purchase Agreement
cross-referenced in such definitions (the “Incorporated Definitions”). Guarantor
agrees with the Beneficiaries that the Incorporated Representations and
Warranties, the Incorporated Covenants and the Incorporated Definitions are
hereby incorporated by reference into this Guaranty to the same extent and with
the same effect as if set forth fully herein and shall inure to the benefit of
the Beneficiaries without giving effect to any waiver, amendment, modification
or replacement of the Purchase Agreement or any term or provision of the
Incorporated Representations and Warranties, the Incorporated Covenants or the
Incorporated Definitions occurring subsequent to the date of this Guaranty. If
the Purchase Agreement is terminated or replaced, the representations and
warranties contained in Section 4, the covenants contained in Sections 7 and 8
and the relevant definitions contained in Section 1, respectively, of the
Purchase Agreement shall continue to be the Incorporated Representations and
Warranties, the Incorporated Covenants and the Incorporated Definitions
hereunder.
     Section 14. Capitalized Terms. Except as otherwise provided herein,
capitalized terms used in this Guaranty and not otherwise defined shall have the
meanings provided therefor in Appendix I to the Participation Agreement, dated
as of the date hereof among Culpeper Lessor 2007-1 LLC, a Delaware limited
liability company, as Lessor; NAP of the Capital Region, LLC, a Florida limited
liability company, as Lessee; and Guarantor (the “Participation Agreement”).
[Signature Page Follows]

-9-



--------------------------------------------------------------------------------



 



     In Witness Whereof, Guarantor has caused this Guaranty to be executed and
delivered as of the date first above written.

            TERREMARK WORLDWIDE, INC., a
Delaware corporation
      By:   /s/ Jose Segrera         Name:   Jose Segrera        Title:   Chief
Financial Officer     

-10-